AGREEMENT



 

RICHARDSON ELECTRONICS, LTD., whose principal office is located at 40W267
Keslinger Road, PO Box 393, LaFox, Illinois 60147-0393 (together with its
subsidiaries, the "Company"), and WILLIAM J. GARRY of 2310 Brookside Lane,
Aurora, Illinois 60504 (the "Employee").



WHEREAS, the Employee has been an executive officer of the Company for several
years and the parties agree that Employee's employment with the Company as an
executive officer, particularly as Chief Financial Officer and Senior Vice
President, is to be terminated and the Employee will be continue to be employed
as a non-officer employee of the Company for the period of time herein specified
and that the payments provided herein shall be in lieu of any payments under any
Company policy relating to termination of Employee's employment as an executive
officer and eventually as an employee at the expiration of employment term
provided herein and to resolve and settle all possible claims the Employee may
have against or with respect to the Company;



NOW, THEREFORE, IT IS AGREED AS FOLLOWS:



1. The Company and the Employee agree that the Employee's employment with the
Company as an executive officer and any other officer position with the Company
will cease and terminate on the close of business on May 31, 2002 (the
"Termination Date") and Employee hereby resigns as a member of the Board of
Directors of the Company and any committee thereof and from all director and
officer positions with any subsidiary, direct or indirect, of the Company, in
each case effective as of the Termination Date.



2. Employee shall be entitled to payment of his compensation and benefits,
including bonus, as presently being paid through the Termination Date.



3. In consideration of Employee's service with the Company as an executive
officer and his other promises and agreements made in this Agreement and in full
settlement of any and all claims that the Employee may have against the Company,
its successors, assigns, affiliates, or any of its officers, directors,
shareholders, employees, agents or representatives, for compensation or
otherwise in connection with his past employment or termination of his
employment as an officer of the Company, the Company agrees to provide the
Employee with the following in addition to the compensation referred to in
paragraph 2. above:



EIGHTEEN THOUSAND ONE HUNDRED ONE AND 29/100THS DOLLARS ($18,101.29) per month
for 7 months beginning November 2002 through May 2003, payable monthly in
arrears with the first payment being on November 29, 2002 and continuing to be
paid on the last day of December 2002, January 2003, February 2003, March 2003,
April 2003 and May 2003, which shall be the final payment, provided, however,
that the Employee's right to receive and the Company's obligation to make such
payment shall cease in the event of Employee's breach of paragraphs 5, 8, 9 or
10 below



Installments of THIRTEEN THOUSAND EIGHT HUNDRED SIXTY EIGHT AND 25/100THS
DOLLARS ($13,868.25) each, payable on August 30, 2002, November 29, 2002,
February 28, 2003 and May 30, 2003, provided, however, that the Employee's right
to receive and the Company's obligation to make such payment shall cease in the
event of Employee's breach of paragraphs 5, 8, 9 or 10 below;



An amount equal to the amount, if any, that is paid to Employee as Bonus for
that portion of his Bonus for the 4th quarter of the Company's fiscal year ended
May 31, 2002 due to the Company's earnings per share, payable on May 30, 2003,
provided, however, that the Employee's right to receive and the Company's
obligation to make such payment shall cease in the event of Employee's breach of
paragraphs 5, 8, 9 or 10 below;



Indemnification, including for related legal costs, as provided under and in
accordance with the Company's by-laws for all action of Employee in any capacity
during the course of his employment with the Company and will continue to name
Employee on the Company's Directors and Officers Liability Insurance if carried
by the Company.



4. The parties agree that after the Termination Date, Employee will continue to
be employed with the Company as a non-officer to work on such matters as may be
directly requested by, and under the direct supervision of, Edward J. Richardson
through the period from the Termination Date until October 28, 2002. Such
requested work shall take into consideration the Employee's health, residence,
and personal circumstances, including, without limitation, other employment in
which he may be engaged. Employee shall not be required to report to any office
to perform his work unless specifically requested by Edward J. Richardson and,
except by mutual agreement, shall not be required to perform such work at a
location that is beyond 50 miles of his then residence. Employee's
unavailability for work as provided in this paragraph 4 due to health or other
reasons shall not terminate the Company's obligation to make the payments
provided for in subparagraph 4(a) below. In consideration for the promises made
by the Employee in this paragraph 4 and subsequent paragraphs, the Company
agrees to provide the Employee with the following in addition to the payments
referred to in paragraphs 2 and 3 above:



(a) Compensation of NINETY TWO THOUSAND SEVEN HUNDRED NINETY ONE AND NO/100THS
DOLLARS ($92,791.00) for the period from June 1, 2002 through October 28, 2002,
or such earlier date as the obligation to make such payment shall cease, payable
in such installments on and as the regular pay periods of the Company for such
period, provided, however, that the Employee's right to receive and the
Company's obligation to make such payment shall cease in the event of Employee's
breach of paragraphs 5, 8, 9 or 10 below. Employee acknowledges and agrees that
such aggregate amount as the Company is obligated to pay under this subparagraph
(a) shall be full compensation for all services rendered to Company after the
Termination Date through October 31, 2002 and shall be in lieu of any payments
under any Company policy relating to termination of Employee's employment at the
expiration of the employment term provided in this paragraph 4;



(b) During the employment period provided in this paragraph 4, Employee shall be
entitled to participate in and receive other employee benefits of medical,
dental, life, accidental death and dismemberment and disability insurance on the
same terms as other employees, but shall not be entitled to participate in or
receive profit sharing, vacation or bonus benefits for such period, and Employee
hereby waives all rights to such benefits. Should Employee at anytime be deemed
entitled to any such benefits by law, rule or regulation Employee shall pay to
or reimburse the Company for the entire cost and expense of or related to such
benefits;



(c) Notwithstanding (b) above, (i) the Restricted Stock Award granted to
Employee on October 6, 1998 under the Richardson Electronics, Ltd. Employees
1996 Incentive Compensation Plan (originally 5,000 shares) to the extent not
previously vested shall fully vest and be free of any further restriction on
October 27, 2002, and (ii) Options previously granted to Employee under the
Company's various stock option or incentive compensation plans shall continue to
be exercisable or become exercisable in accordance with the terms thereof
through termination of Employee's employment under this paragraph 4 and on
January 29, 2003 Employee's right to exercise any vested options not previously
exercised and all unvested options shall terminate and be cancelled; and



(d) Indemnification, including for related legal costs, as provided under the
Company's by-laws for all action of Employee in any capacity during the course
of his employment with the Company after the Termination Date and will continue
to name Employee on the Company's Directors and Officers Liability Insurance if
carried by the Company.



5. The payments provided for in subparagraphs 3 and 4 above shall be payable if
and when but not unless, the Employee shall without additional compensation,
fee, or other payment by the Company;



(a) Refrain (independently of and without reference to paragraph 10 hereof),
after the expiration of a period of thirty (30) days from the mailing to him of
written notice by the Secretary of the Company of a direction to do so, from
engaging in the operation or management of a business, whether as owner,
shareholder, partner, officer, employee or otherwise, which then shall be one in
which the Employee could not engage without being in violation of his
obligations not to compete as provided in paragraph 10 hereof;



(b) Refrain (independently of and without reference to paragraph 9 hereof) from
disclosing to unauthorized persons information relative to the business,
properties, products, technology or other assets of the Company or any of its
subsidiaries which he shall have reason to believe is confidential; and



(c) Refrain (independently of and without reference to paragraph 8 hereof) from
otherwise acting or conducting himself in a manner which he shall have reason to
believe is inimical or contrary to the best interests of the Company.



In the event that the Employee shall fail to comply with any provision of this
paragraph 5, the Company's obligation to make any further payment provided for
in subparagraph 3 or 4 above shall forthwith terminate and cease.



6. The consideration from the Company set forth above constitutes full
settlement of any and all claims that the Employee may have against the Company,
its successors, assigns, affiliates, or any of its officers, directors,
shareholders, employees, agents or representatives, for compensation or
otherwise in connection with termination of his employment after the Termination
Date, except for any and all claims arising out of the performance by the
Company of this Agreement, including, but not limited to, rights under the
Company's profit sharing and employee stock ownership plans.



7. In further consideration for the promises made by the Company herein, the
Employee, on behalf of himself, his agents, assignees, attorneys, heirs,
executors, and administrators, fully releases the Company, and its successors,
assigns, parents, subsidiaries, divisions, affiliates, officers, directors,
shareholders, employees, agents and representatives, from any and all liability,
claims, demands, actions, causes of action, suits, grievances, debts, sums of
money, controversies, agreements, promises, damages, back and front pay, costs,
expenses, attorneys' fees, and remedies of any type, by reason of any matter,
act or omission arising out of or in connection with the Employee's employment
with or termination by the Company, including but not limited to claims, demands
or actions under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the Civil
Rights Act of 1986, the Illinois Human Rights Act, any other federal, state or
local statute or regulation regarding employment, discrimination in employment,
or the termination of employment, and the common law of any state relating to
employment contracts, public policy torts, wrongful discharge, or any other
matter, including, without limitation, claims, demands or actions under the
False Claims Act or any qui tam rights, except, however, any and all claims
arising out of the performance by the Company of this Agreement (the "Released
Claims").



8. Employee agrees that he will at no time engage in conduct which injures,
harms, destroys, corrupts, demeans, defames, libels, slanders, destroys or
diminishes in any way the reputation or goodwill of the Company, its
subsidiaries, or their respective shareholders, directors, officers, employees,
or agents or the products sold by the Company, or its other properties or
assets. Nor will Employee cause any computer bugs to the Company's computer
system, database or software. Employee agrees to cooperate with and assist the
Company, including, without limit executing requested documents, with respect to
any matters or things that relate to the matters on which he worked or for which
he was responsible, including, without limit, the financial statements and
records of the Company for the period of his employment with the Company. The
Company agrees that at no time hereafter will it defame, libel or slander the
Employee.



9. The Employee shall not (except in the proper course of his duties to the
Company) either during the period of his employment with the Company or
thereafter make use of, disseminate or divulge to any person, firm, company,
association or other entity, and shall use his best endeavors to prevent the
use, dissemination, publication or disclosure of, any information, knowledge or
data disclosed to Employee or known by Employee as a consequence of or through
his employment or relationship with the Company or any of its predecessors or
subsidiaries (including information, knowledge or data conceived, originated,
discovered or developed by Employee) not generally known in the business of
manufacturing or distributing electron tubes, closed circuit television
products, semiconductors, or data display products, whether patentable or not,
about the Company's or its predecessors' or subsidiaries' businesses, products,
processes and services, including without limitation information relating to
financial matters, manufacturing, purchasing, sales, research, development,
methods, policies, procedures, technology, techniques, processes, know-how,
designs, drawings, specifications, systems, practices, merchandising, suppliers
or customers, including, without limitation, customer lists, information or
data. It is not intended to limit or restrict Employee's right to utilize
information, ideas, concepts or structures of a general nature so long as they
are not used in a business competitive with that of the Company. The failure to
mark any of the information confidential or proprietary shall not affect its
status as such under this Agreement.



10. It is agreed that:



(a) Independent of any obligation under any other paragraph or subparagraph
hereof or any other agreement, Employee agrees that during the period ending May
31, 2003, he will not, except with the approval of the Chairman of the Board or
President of the Company, directly or indirectly (whether or not for
compensation or profit) through any other individual or entity whether as an
officer, director, shareholder, creditor, partner, promoter, proprietor,
associate, employee, owner, agent, representative or otherwise, become or be
interested in, or associated with, any individual or entity, other than the
Company, engaged in any business or enterprise the nature of which is
competitive with that of the Company in the sale of electron tubes, CRTs, closed
circuit television products, discrete RF semiconductors or DC power
semiconductors in the territories served by the Company, provided, however,
that, anything above to the contrary notwithstanding, Employee may, after the
date of this Agreement, own as an inactive investor, securities of any
corporation engaged in any prohibited business as described above which is
publicly traded on a national securities exchange, so long as the holdings of
the Employee, directly or indirectly, in the aggregate, constitute less than 1%
of the outstanding voting securities of such corporation.



(b) Independent of any obligation under any other paragraph or subparagraph
hereof or any other agreement, Employee agrees that during the period ending May
31, 2003, he will not, except with the approval of the Chairman of the Board or
President of the Company, directly or indirectly (whether or not for
compensation or profit) through any other individual or entity call upon,
solicit, entice, persuade or induce any individual or entity which during
Employee's term of employment with the Company was a customer or supplier, or
proposed customer or supplier, of the Company upon whom Employee called or dealt
with or whose account he supervised on behalf of the Company, to purchase (with
respect to customers) or sell (with respect to suppliers) electron tubes, CRTs,
closed circuit television products, discrete RF semiconductors or DC power
semiconductors, or services of the types or kind sold or purchased by the
Company or which could be substituted for or which serve the same purpose or
function as such products sold or purchased by the Company during Employee's
employment, or request or advise any such customer or supplier to withdraw,
curtail or cancel its business or relationship with the Company, and Employee
shall not approach, respond to, or otherwise deal with any such customer or
supplier for any such purpose or authorize or knowingly cooperate with the
taking of any such actions by any other individual or entity.



(c) Independent of any obligation under any other paragraph or subparagraph
hereof or any other agreement, Employee agrees that during the period ending May
31, 2003, he will not, except with the approval of the Chairman of the Board or
President of the Company, directly or indirectly (whether or not for
compensation or profit) through any other individual or entity call upon,
solicit, entice, persuade, induce or offer any individual which during
Employee's term of employment with the Company was an employee of the Company,
employment or with respect to employment by any one other than the Company, or
request or advise any such employee to cease employment with the Company, and
Employee shall not approach, respond to, or otherwise deal with any such
employee for any such purpose, or authorize or knowingly cooperate with the
taking of any such actions by any other individual or entity.



11. All notes, data, reference materials, memoranda, files and records,
including without limitation computer reports, products lists and information,
process manuals and notes, drawings, and technology manuals and notes, customer
or supplier lists, data or information, in any way relating to any of the
Company's or its predecessors' or subsidiaries' businesses, operations or
products shall belong exclusively to Company, and Employee agrees to turn over
to Company all copies of such materials and all keys, equipment and other
Company property in his possession or control at the request of Company or, in
the absence of such a request, upon the termination of Employee's employment
with Company. Upon the execution hereof, Employee shall immediately refrain from
seeking access to or utilization of Company's (a) telephonic voice mail, E-mail
or message system, (b) computerized order entry system, and (c) computer data
bases and software, except to use the modem/network e-mail connection to those
outside the Company as specifically authorized by the Chairman of the Board of
the Company.



12. In the event of a breach or threatened breach by the Employee of the
provisions of paragraphs 8, 9, or 10, the Company shall be entitled to an
injunction restraining the Employee from such breach. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to the Company for such breach or threatened breach. The parties hereto desire
that paragraphs 8, 9, and 10 shall be fully enforceable in accordance with the
terms thereof but if any portion is held unenforceable or void or against public
policy by any court of competent jurisdiction, the remainder shall continue to
be fully enforceable in accordance with its terms or as it may be modified by
such court. The period of restriction specified in paragraphs 8, 9, or 10 shall
abate during the time of any violation thereof and the remaining portion at the
commencement of the violation shall not begin to run until the violation is
cured.



13. Employee's death shall not terminate the Company's obligation to pay the
amounts it would otherwise be obligated to pay Employee under subparagraphs 3 or
4. In the event of Employee's death prior to payment of all amounts due under
subparagraphs 3 and 4, such amounts thereafter shall be paid to Employee's
estate or, if Employee has provided Company with written direction prior to his
death of an alternative beneficiary, to the beneficiary so designated by
Employee in such written direction. Such payments shall be made on the dates and
to the extent subparagraphs 3 or 4, as the case may be, would require them to be
made to Employee if he were still alive. In the event the Company, at its
expense, purchases reducing term life insurance for the Employee that would
cover the amount of its obligation to continue payments in the event of
Employee's death as provided above in this paragraph, then the Company shall not
be obligated to continue payments in the event of Employee's death and all
payments hereunder would cease upon Employee's death.



14. The Employee understands and agrees that the existence and terms of this
Agreement are confidential and shall not be disclosed to any third party without
the prior written consent of the Company, except as may be required by law and
in response to a lawful subpoena in which event Employee shall provide prompt
notice to the Company.



15. The existence and execution of this Agreement shall not be considered, and
shall not be admissible in any proceeding, as an admission by the Employee or
the Company, or any of its agents or employees, of any liability, error,
violation or omission.



16. It is agreed that:



(a) This Agreement shall be binding upon the parties hereto, their heirs, legal
representatives, successors and assigns and shall inure to their respective
benefits.



(b) This Agreement shall not be subject to change, modification, or discharge,
in whole or in part, except by written instrument signed by the parties;
provided, however, that if any of the terms, provisions or restrictions of
paragraph 8, 9, or 10 are held to be in any respect unreasonable restrictions
upon Employee, then the court so holding shall reduce the territory to which it
pertains and/or the period of time in which it operates or effect any other
change to the extent necessary to render any of said terms, provisions or
restrictions enforceable.



(c) The failure by the Company to insist upon strict compliance by the Employee
with respect to any of the terms or conditions hereof shall not be deemed a
waiver or relinquishment of any other terms or conditions nor shall any failure
to exercise any right or power hereunder at one or more times be deemed a waiver
or relinquishment of such right or power at any other time or times.



(d) This Agreement shall be governed and construed in accordance with the laws
of the State of Illinois.



(e) All notices required to be given hereunder to the Company shall be addressed
to its principal executive office at 40W267 Keslinger Road, PO Box 393, LaFox,
Illinois 60147; attention: Legal Department, by certified or registered mail.
All notices required or to be given hereunder to the Employee shall be addressed
to the Employee at his residence as last reflected on the records of the
Company, by certified or registered mail or courier delivery, with signature
required for delivery. Notice shall be deemed given if delivered in person to
William G. Seils on behalf of the Company or to the Employee, or if mailed, when
deposited in the United States Mail addressed as aforesaid.



 

17. The Employee acknowledges that Employee had an adequate opportunity to
review this Agreement and has reviewed it with counsel of his choice, that
Employee fully understands its terms, that Employee was not coerced into signing
it, and that Employee has signed it knowingly and voluntarily.



18. The Company may terminate its obligations under paragraphs 3 and 4 of this
Agreement if Employee, at any time during his employment with the Company,
including prior to the date of this Agreement, (a) engaged in an act or acts (i)
of personal dishonesty taken by the Employee and intended to result in personal
enrichment of the Employee, (ii) that were fraudulent, malpractice or material
violations by the Employee of the Employee's obligations or duties to the
Company, or (iii) a material violation of law, regulations, rules or standard
accounting practices, or (b) failed to take action that would avoid (i) fraud,
malpractice or material violations of Employee's obligations or duties to the
Company, or (ii) ) a material violation of law, regulations, rules or standard
accounting practices.



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year written below their respective signatures.



EMPLOYEE RICHARDSON ELECTRONICS, LTD.



 



By:



William J. Garry ,\s\William J. Garry Dated:__8/6/02___

Edward J. Richardson,\s\Edward J. Richardson Dated:__8/6/02_

Chairman of the Board



Subscribed and sworn to

before me this __6th_____ day

of August 2002

____________________________

Notary Public

